 



EXHIBIT 10.J.1.
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
2004 KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 2004 Key Executive Severance Protection Plan (the “Plan”), effective
as of March 9, 2004;
     WHEREAS, Section 8.1 of the Plan permits the Board of Directors from time
to time to amend the Plan, in whole or in part;
     WHEREAS, it is intended hereby to amend the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is amended as follows:
     1. Section 4.2 is hereby amended in its entirety to read as follows:
     “4.2 Amount of Severance Benefit
     If a Participant’s employment is terminated in circumstances entitling him
or her to a Severance Benefit as provided in Section 4.1, such Participant shall
be entitled to the following benefits:
     (a) the Company shall pay to the Participant, as severance pay and in lieu
of any further salary for periods subsequent to the Termination Date (as
specified in Section 5.2), in a single payment (without any discount for
accelerated payment), an amount in cash equal to a formula, as described below,
and based upon a multiplier, as assigned in the table below to the Participant
according to the Participant’s salary grade level (“Executive Grade Level”):

              Executive   Corporate Title Multiplier   Grade Level   (or
Equivalent Position at Subsidiary Level)
3 X
  XA   President and Chief Executive Officer
2 X
  XB — XE; XF   Executive Vice President and Senior Vice President
1 X
  XG — XI   Vice President

(X) times the sum of (A) the Participant’s Base Salary and (B) the Bonus Amount.
The Company shall also pay to the Participant the prorated portion of the
Participant’s Bonus Amount for the year in which the Participant’s employment is
terminated;

 



--------------------------------------------------------------------------------



 



     The amounts provided for in this Section 4.2(a) shall be paid or
transferred within thirty (30) days after the Participant’s termination of
employment (or, if Section 4.1(b) applies to the termination, then within
30 days after the Change in Control). The Participant shall not be required to
mitigate the amount of any payment provided for in this Plan by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to the Participant in any
subsequent employment. If a Participant is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”) (“Specified Employee”), then any severance pay which is not otherwise
exempt from Section 409A of the Code shall be paid during a 30-day period which
commences on the date which is the day after the six-month anniversary of such
Specified Employee’s Termination Date.
     (b) for the period of months, as specified for each Executive Grade Level
in the table below, subsequent to the Participant’s termination of employment,
the Company shall at its expense continue on behalf of the Participant and his
or her dependents and beneficiaries, the basic life insurance, flexible spending
account, medical and dental benefits which were being provided to the
Participant immediately prior to the Change in Control (or, if greater, at any
time thereafter). The benefits provided in this Subsection 4.2(b) shall be no
less favorable to the Participant, in terms of amounts and deductibles and costs
to him or her, than the coverage provided the Participant under the plans
providing such benefits at the time Notice of Termination is given. The
Company’s obligation hereunder to provide the foregoing benefits shall terminate
to the extent the Participant obtains replacement coverage under a subsequent
employer’s benefit plans at an equal or higher level. The Company also shall pay
a lump sum equal to the amount of any additional income tax payable by the
Participant and attributable to the benefits provided under this subparagraph
(b) at the time such tax is imposed upon the Participant;

          Number of Months of   Executive   Corporate Title Continued Coverage  
Grade Level   (or Equivalent Position at Subsidiary Level)
36 months
  XA   President and Chief Executive Officer
24 months
  XB — XE; XF   Executive Vice President and Senior Vice President

12 months
  XG — XI   Vice President

     Except as provided below with respect to a Specified Employee, the payment
of any health or medical claims for the health and medical coverage provided in
this Section 4.2(b) shall be made to a Participant as soon as administratively
practicable after a Participant has provided the appropriate claim
documentation, but in no event shall the payment for any such health or medical
claim be paid later than the last day of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding anything herein
to the contrary, to the extent required by Section 409A of the Code: (1) the
amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Plan during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year, and (2) the right to reimbursement or
in-kind benefits under this Plan

-2-



--------------------------------------------------------------------------------



 



shall not be subject to liquidation or exchange for another benefit. With
respect to a Specified Employee, during the six-month period commencing the date
after the Specified Employee’s Termination Date, the cost of any health or
medical claims for health and medical coverage provided in this Section 4.2(b)
which are not otherwise exempt from Section 409A of the Code shall be paid by
the Specified Employee to the health and medical service provider and reimbursed
by the Company after the completion of such six-month period but no later than
the last day of the calendar year following the calendar year in which such
health and medical expenses were incurred.”
     2. Section 6.1(a) is hereby amended in its entirety to read as follows:
     “6.1 Gross-Up Payment
     (a) Subject only to Section 6.1(b) hereof, in the event it shall be
determined that any payment or distribution of any type by the Company or any of
its affiliates to or for the benefit of the Participant, whether paid or payable
or distributed or distributable pursuant to the terms of this Plan or otherwise
(the “Payments”), would be subject to the excise tax imposed by Section 4999 of
the Code, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Participant shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income taxes,
employment taxes and Excise Tax, imposed upon the Gross-Up Payment, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Payment of the Gross-Up Payment shall be made in
accordance with Section 6.3, provided that the payment of any Gross-Up Payment
shall be made prior to the date the Participant is to remit the Excise Tax as
provided under the Code or pursuant to any judgment or agreement with any taxing
authority.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of January 1, 2007.

            EL PASO CORPORATION
      By:        /s/ Susan B. Ortenstone                      

          ATTEST:               By:   /s/ Marguerite Woung-Chapman
 
        Corporate Secretary                        

-3-